
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 89
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Burr (for himself,
			 Mr. Byrd, Mr.
			 Specter, Mr. Craig,
			 Mrs. Dole, and Mr. Isakson) submitted the following concurrent
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing Frank Woodruff Buckles to lie
		  in honor in the rotunda of the Capitol upon his death.
	
	
		Whereas the veterans of the First World War fought bravely
			 and made heroic sacrifices for the Allied forces; and
		Whereas past resolutions have sought authorization for
			 American heroes to lie in honor in the rotunda of the Capitol upon an
			 individual's passing, it is the Nation's collective desire to express its
			 gratitude for the service of all World War I veterans by making it known to
			 that war's last American survivor the honor it wishes to bestow on him before
			 he passes: Now, therefore, be it
		
	
		1.Honoring Frank Woodruff
			 Buckles
			(a)In
			 generalIn recognition of the historic contributions of United
			 States veterans who served in the First World War, Frank Woodruff Buckles, the
			 last surviving United States veteran of the First World War, shall be permitted
			 to lie in honor in the rotunda of the Capitol upon his death, so that the
			 citizens of the United States may pay their last respects to this great
			 American.
			(b)ImplementationThe
			 Architect of the Capitol, under the direction and supervision of the President
			 pro tempore of the Senate and the Speaker of the House of Representatives,
			 shall take the necessary steps to implement subsection (a).
			
